Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a continuation reissue application of 15/689,637 (now RE48502), which is a reissue of U.S. Patent No. 9,121,675 (the ‘675 Patent).
The ‘675 Patent
The ‘675 Patent issued with twenty-nine (29) claims.  The amendment filed April 1, 2021 amends claims 1, 2, 3, 4, 7, 18 and 22.  Cancelled claims 5, 6, 8, 9, 11, 12, 15, 16, 23, 25, 26, 29 and 30.  Added claims 31, 32 and 33.  Claims 1-4, 7, 10, 13-14, 17-22, 24, 27-28 and 31-33 are pending.  Independent claims 1, 18 and 31 are reproduced below:
1. (Amended) A method for creating a bullet absorbing structural component made from ballistic concrete, the method comprising: forming the bullet absorbing structural component by combining multiple components in a mixer, comprising: (i) about 1 part by mass [Portland] cement; (ii) about 0.5 to 1.5 part by mass fine aggregate; (iii) about 0.005 to 0.15 part by mass fiber; (iv) about 0.005 to 0.05 part by mass calcium phosphate; (v) about 0.005 to 0.05 part by mass aluminum hydroxide; and (vi) about 0.0005 to 0.05 part by mass air entrainment additive; such that the bullet absorbing structural component is capable of stopping a live- fire test of an M855 round with a bullet fired from an M16A2 rifle at a distance of 82-ft with a penetration depth of between 1 and 5 inches as measured to a back of the bullet from a point of bullet entry and wherein the bullet absorbing structural components are made with a maximum pour drop of the ballistic concrete exceeding 2 feet.
18. (Amended) A method for creating a bullet absorbing structural component made from ballistic concrete by combining multiple components in a mixer, the method comprising: obtaining a grout of [Portland] cement, fine aggregate and water in a mixer; adding chemical air entrainment additive; adding fiber to the grout; forming the bullet absorbing structural component by mixing until the wet density of the grout falls within a desired density range for use in a bullet absorbing structural component for use with weapon using a particular round with a bullet fired from a particular distance so that a back edge of a bullet from a round fired perpendicularly towards a cured bullet absorbing structural component is within a range of 1 inches to 5 inches as measured from a point of bullet entry on the bullet absorbing structural component; and wherein the bullet absorbing structural components are made with a maximum pour drop of the ballistic concrete exceeding 2 feet.
31. (New) A method for creating a bullet absorbing structural component made from ballistic concrete by combining multiple components in a mixer, the method comprising: obtaining a grout of cement, fine aggregate and water in a mixer; adding chemical air entrainment additive; adding fiber to the grout; forming the bullet absorbing structural component by mixing until the wet density of the grout falls within a desired density range for use in a bullet absorbing structural component for use with weapon using a particular round with a bullet fired from a particular distance so that a back edge of a bullet from a round fired perpendicularly towards a cured bullet absorbing structural component is within a range of 1 inches to 5 inches as measured from a point of bullet entry on the bullet absorbing structural component; and wherein the bullet absorbing structural components are poured with a maximum depth of more than 2 feet while in a mold.
Improper Amendment to the Specification 
The amendment filed April 01, 2021 proposes amendments to the specification  that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  
The content of “CROSS REFERENCE TO RELATED APPLICATIONS” added to the specification must be completely underlined.

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1)  and 1.821(c), but not for discs submitted under § 1.821(e) ).

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 10, 13-14, 17-22, 24 and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. RE48,502E.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent of RE48,502 includes all the limitation of the present claim 1 except that is claims a between 0.001 to about 0.05 part by mass air entrainment additive” is very similar to the claimed range and shares a lot of commonality of values.  It would have been obvious to select the ranges of air entrainment additive in claim 1 of RE48502 additive  when it is desirable to have a higher content of air and/or lower density in the absent any showing of unexpected results or criticality.    (Refer to MPEP 2144.05 I)  Dependent claims 2-4, 7, 10, 13, 14 and 17 are obvious over claims 2, 3, 5, 7, 10, 13, 14 and 17 of RE48,502 as they claim the same limitations.  
Claim 18 is anticipated over claim 18 of RE48,502.  Claim 18 of RE48502 meets every single limitation of claim 18 and provides that “the ballistic concrete is poured into a mold such that a maximum height of the poured ballistic concrete exceeds 2 feet.”     Therefore, the method of claim 18 in the RE48502 achieves the claimed limitation that “the bullet absorbing structural components are made with a maximum pour drop of the ballistic concrete exceeding 2 feet.”
Dependent claims 19-22, 24, 27 and 28 are rejected over claims 19-22, 24, 27 and 28 of RE48,502, as they recite the same limitations. 
Allowable Subject Matter
Claims 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest that the absorbing structural components are poured with a maximum depts of more than 2 feet while in a mold.

Conclusion
Claims 1-4, 7, 10, 13-14, 17-22, 24 and 27-28 are rejected.
Claims 31-33 are allowed.
9,121,675 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991

 Conferees:
/ELIZABETH L MCKANE/Specialist, Art Unit 3991 

/Jean C. Witz/Supervisory Specialist, Art Unit 3991